AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 15th day of June, 2009, to the Fund Administration Servicing Agreement, dated as of June 22, 2006, as amended (the "Fund Administration Agreement"), is entered by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust") on behalf of its separate series, the Hodges Fund and the Hodges Small Cap Fund, and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Administration Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds and to amend the fees; and WHEREAS, Section 10 of the Fund Administration Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit F is hereby superseded and replaced with Exhibit F attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/Robert M. Slotky By: /s/Michael R. McVoy Name: Robert M. Slotky Name: Michael R. McVoy Title: President Title: Executive Vice President 6/15/09 1 Exhibit F to the Professionally Managed Portfolios Fund Administration Servicing Agreement Name of Series Date Added Hodges Fund 11/18/2002 Hodges Small Cap Fund on or after 12/18/2007 Hodges Blue Chip 25 Fund on or after 06/15/2009 Hodges Equity Income Fund on or after 06/15/2009 Hodges Pure Contrarian Fund on or after 06/15/2009 FUND ADMINISTRATION & COMPLIANCE SERVICES ANNUAL FEE SCHEDULE EFFECTIVE: 09/01/2009 Domestic Funds for the Complex Annual fee based upon assets per fund* 5 basis points on the first $500 million 4 basis points on the next $1 billion 3 basis points on excess over $1.5 billion Minimums for all 5 funds:$130,000 New Funds:$26,000 Start up Fee: $20,000** for three new funds Additional Funds - $15,000 per fund** **do not include outside legal counsel review fees Multiple Classes Additional $10,000 per year per class Chief Compliance Officer (CCO) Hodges Fund - $12,500 (year 1) Hodges Small Cap Fund - $3,500 (year 1) Hodges Blue Chip 25 Fund - $3,000 (year 1) Hodges Equity Income Fund - $3,000 (year 1) Hodges Pure Contrarian Fund - $3,000 (year 1) Board determined allocation (year 2) Fees are billed monthly * Subject to CPI increase, Milwaukee MSA. Advisor Information Source Web Portal · $150 /fund/month · $500 /fund/month for clients using an external administration service · $200 /hour custom development – quoted based upon client requirements Extraordinary Services Quoted separately based upon requirements Includes monthly fund performance reporting.Daily performance reporting additional. Plus out-of-pocket expenses, including but not limited to: Postage, Stationery Programming, Special Reports Daily Compliance Testing Systems Expense Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from board of directors meetings SEC 15c Reporting Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses Advisor’s signature below acknowledges approval of the fee schedule above HODGES CAPITAL MANAGEMENT, INC. By: /s/Craig D.
